Order entered March 20, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01047-CV

                          ROBERT H. HOLMES, SR., Appellant

                                             V.

                   GRAHAM MORTGAGE CORPORATION, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-05579-H

                                         ORDER
       We DENY appellant’s motion to suspend appeal pending the Texas Supreme Court’s

decision in Mehrdad Moayedi v. Interstate 35/Chisam Road, LP and Malachi Development

Corporation, 377 S.W.3d. 791 (Tex. App.-–Dallas 2012, pet. granted).


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE